                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
_________________________________________

CURTIS L. GAINEY,
                                    Petitioner,
                                                                  DECISION AND ORDER
-vs-
                                                                  6:16-CV-6560 CJS
JOSEPH WARD,

                           Respondent.
_________________________________________


                                          APPEARANCES

For Petitioner:                     Curtis L. Gainey, pro se
                                    P.O. Box 90502
                                    Rochester, New York 14609


For Respondent:                     Dennis A. Rambaud
                                    Office of the New York State Attorney General
                                    28 Liberty Street
                                    New York, New York 10005




                                         INTRODUCTION

       The petitioner, Curtis Gainey (“Gainey” or “Petitioner”), brings this pro se petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner, who was convicted of incest under

New York State law, contends that his due process rights were violated when the trial court

“failed to certify him as a sex offender” at the time of sentencing as required by New York

Corrections Law § 168-d. For the reasons explained below, the petition for a writ of habeas

corpus is dismissed.




                                                  1
                                                BACKGROUND

          The following is a summary of the relevant facts. In 2001 Petitioner was convicted of

eighteen counts of Incest in the Third Degree, 1 a class E felony. See, New York Penal Law §

255.25. Incest in the Third Degree is classified as a “sex offense” under New York’s Sex

Offender Registration Act (“SORA”), Correction Law § 168 et seq., and, in particular, under

Correction Law § 168-a(2). Consequently, Petitioner qualified as a “sex offender” within the

meaning of New York Correction Law § 168-a(1)-(2) (Including Penal Law § 255.25 as a “sex

offense.”).

          Because of that, New York State law required the trial court to “certify” Petitioner as a sex

offender at the time of sentencing. In particular, Correction Law § 168-d states:

          [U]pon conviction of any of the offenses set forth in subdivision two or three of
          section one hundred sixty-eight-a of this article [(sex offenses)] the court shall
          certify that the person is a sex offender and shall include the certification in the
          order of commitment, if any, and judgment of conviction [.] . . . The court shall
          also advise the sex offender of his or her duties under this article. Failure to include
          the certification in the order of commitment or the judgment of conviction shall not
          relieve a sex offender of the obligations imposed by this article.

N.Y. Correct. Law § 168-d (McKinney).

          In April 2001, Monroe County Court sentenced Petitioner to 10-to-20 years in prison on

his convictions for Incest in the Third Degree. However, County Court neglected to include the

“certification” of Petitioner as a sex offender in the order of commitment/judgment of conviction

as required by Correction Law § 168-d. Petitioner never notified the County Court or the

Prosecutor about this oversight, and never requested resentencing.

          Petitioner appealed his convictions, arguing that certain evidence was improperly

admitted at trial, that the verdict was against the weight of the evidence, and that his sentence


1   See, People v. Gainey, 4A.D.3d 851 (4th Dept. 2004).

                                                           2
was unduly harsh. Again, though, Petitioner did not raise any issue concerning the court’s failure

to certify him as a sex offender. New York State Supreme Court, Appellate Division Fourth

Department affirmed the judgment of conviction, see, People v. Gainey, 4 A.D.3d 851 (4th Dept.

2004), and the New York Court of Appeals denied leave to appeal, see, 2 N.Y.3d 799 (May 11,

2004).

         Subsequently, after Petitioner had served approximately fourteen years in state prison

and was approaching his release date, Monroe County Court conducted a hearing pursuant to

Correction Law § 168-n for the purpose of setting Petitioner’s sex-offender notification level. 2 At

the conclusion of the hearing, County Court certified Petitioner as a Level 1 sex offender.

         At the sex offender risk-level classification hearing, Petitioner argued that County Court

lacked jurisdiction to conduct the hearing, since no sex-offender certification had been made at

the time of his sentencing.           County Court rejected that jurisdictional argument. Petitioner

appealed, arguing that because the sentencing court had not certified him as a sex offender, he

subsequently “could not be treated as sex offender when no such delineation was made a part

of his sentence and commitment.” 3 Interestingly, Petitioner admitted to the Appellate Division

Fourth Department that the sentencing court could have corrected its omission and re-sentenced

him, since New York law “allow[s] court to correct defects in sentencing orders.”4 However,

Petitioner argued that, in his case, “the passage of time and the Court’s failure to act promptly”




2 In this regard, the “certification” of a convicted individual as a sex offender occurs at the time of sentencing, see,
Correction Law § 168-d, while the sex offender risk-level classification is made following a hearing prior to the
convicted individual’s release from custody, see, Correction Law § 168-n(1); see also, Doe v. Pataki, 120 F.3d
1263, 1268 (2d Cir. 1997) (“For all sex offenders sentenced or released from a state correctional or mental
institution after the effective date of the [(SORA)] Act, the original sentencing court has the responsibility, at the
time of the offender's discharge, release, or parole, of determining the appropriate risk level. N.Y. Correct. Law §§
168–d(3), 168–n(2).”) (emphasis added, footnote omitted), as amended on denial of reh'g (Sept. 25, 1997).
3 Appellate Brief at p. 6.
4 Appellate Brief at p. 7.



                                                           3
divested the court of jurisdiction to certify his as a sex offender. 5 Petitioner’s appellate brief also

included a fleeting reference to an alleged “due process” violation, stating:

        Because the failure to correctly certify Mr. Gainey at the time of sentencing
        prevented him from pursuing a hearing to determine whether he was properly
        certified and from seeking an appeal on that determination, the [subsequent] sex
        offender assessment cannot stand. The violation of Mr. Gainey’s due process
        rights mandates a vacation of the Court’s order and a determination that he could
        not now be subjected to sex offender assessment. 6

The Appellate Division Fourth Department rejected Petitioner’s argument and affirmed County

Court’s certification of him as a Level 1 sex offender, for the “reasons stated in the decision at

County Court,” which did not involve any consideration or discussion of a due process claim.

        Petitioner subsequently sought leave to appeal to the New York Court of Appeals. In that

regard, Petitioner indicated that his appeal below had challenged County Court’s jurisdiction to

certify him as a sex offender. 7 Petitioner further argued that his “due process” rights had been

violated insofar as he had been deprived of the opportunity to challenge his sex-offender status

at the time of sentencing:

        [D]ue to the Court’s failure resulting in Mr. Gainey being precluded from appealing
        any certification at the time of sentencing, the error here is not harmless. Mr.
        Gainey’s due process rights were violated by the Trial Court’s failure and he should
        not now, 16 years later, suffer the consequences. Sex offenders are entitled to
        certain due process protections at the risk level classification proceedings,
        including notice and an opportunity to be heard. People v. Lashaway, 25 N.Y.3d
        478 (2015). Mr. Gainey was not afforded those rights at the time of his conviction. 8

On June 20, 2016, the New York Court of Appeals denied leave to appeal.




5 Appellate Brief at p. 7.
6 Appellate Brief at p. 8.
7 Affidavit in support of Motion for Leave to Appeal at p. 2 (“The appealed challenged the SORA Court’s

jurisdiction to assess Mr. Gainey as a sex offender 14 years after he was sentenced on the underlying offense,
where the Trial Court failed to certify him as a sex offender.”).
8 Affidavit in support of Motion for Leave to Appeal at p. 4.



                                                        4
        On August 10, 2016, Petitioner filed the subject petition, proceeding pro se. The petition

purports to assert a single claim, as follows:

        Petitioner’s due process rights were violated when County Court certified Petitioner
        as a sex offender 14 years after sentencing. Petitioner was sentenced in April,
        2001 to ten (10) to twenty (20) years after having been convicted of Incest, New
        York Penal Law section 255.25. At the time of sentencing, the Sentencing Court
        failed to certify the petitioner as a sex offender thereby precluding petitioner from
        appealing the certification on his direct appeal. Certification is part of the judgment
        on conviction and must be appealed on Direct appeal.

Petition [#1] at p. 5. In essence, Petitioner contends that his “due process” rights were violated

by the delay in certifying him as a sex offender. Petitioner maintains that he was prejudiced by

such delay in that he was prevented from filing a direct appeal challenging a sex offender

certification following his conviction in 2001, even though he was later able to challenge that

certification at a hearing and then appeal the sex-offender certification and classification made

by County Court in 2015.        As and for relief, Petitioner demands “[t]hat the judgment that

Petitioner be certified as a sex offender 14 years after his initial sentencing be dismissed as

unconstitutional.”9

        Respondent opposes the petition, asserting that Petitioner’s claim is “not cognizable on

federal habeas review,” that his claim is unexhausted and procedurally defaulted, and that his

claim lacks merit in any event. 10

        Petitioner has filed a reply [#8] in which he reiterates his due process argument.

Additionally, the reply seems to assert a new argument, namely, that Petitioner’s conviction for

Incest in the Third Degree under Penal Law § 255.25 is not a sex offense that would subject him

to being certified as a sex offender. 11


9 Petition [#1] at p. 15.
10 See, Response [#6].
11 See, Reply at pp. 1-2.



                                                  5
                                           DISCUSSION

       Petitioner’s Pro Se Status

       Since Petitioner is proceeding pro se, the Court has construed his submissions liberally,

“to raise the strongest arguments that they suggest.” Burgos v. Hopkins, 14 F.3d 787, 790 (2d

Cir.1994).

       Section 2254 Principles

       Petitioner brings this habeas corpus petition pursuant to 28 U.S.C. § 2254, and the

general legal principles applicable to such a claim are well settled:

       [A] federal court may grant habeas corpus relief to a state prisoner on a claim that
       was adjudicated on the merits in state court only if it concludes that the state court's
       decision “was contrary to, or involved an unreasonable application of, clearly
       established Federal law, as determined by the Supreme Court of the United
       States” or “was based on an unreasonable determination of the facts in light of the
       evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2).

       A state court decision is contrary to clearly established Federal law if the state
       court arrives at a conclusion opposite to that reached by the Supreme Court on a
       question of law or if the state court confronts facts that are materially
       indistinguishable from a relevant Supreme Court precedent and arrives at a result
       opposite to the Supreme Court's result.

       A state court decision involves an unreasonable application of clearly established
       Federal law when the state court correctly identifies the governing legal principle
       but unreasonably applies it to the facts of the particular case. To meet that
       standard, the state court's decision must be so lacking in justification that there
       was an error well understood and comprehended in existing law beyond any
       possibility for fairminded disagreement. It is well established in this circuit that the
       objectively unreasonable standard of § 2254(d)(1) means that a petitioner must
       identify some increment of incorrectness beyond error in order to obtain habeas
       relief.

Santana v. Capra, No. 15-CV-1818 (JGK), 2018 WL 369773, at *7–8 (S.D.N.Y. Jan. 11, 2018)

(Koeltl, J.) (citations and internal quotation marks omitted).

                                                  6
           Petitioner’s Claim is Not Cognizable Under § 2254

           Respondent maintains that Petitioner’s claim is not cognizable under § 2254 “because it

does not concern Petitioner’s custody.” Respondent explains that, “[h]ere, Petitioner does not

challenge the fact or length of his confinement, but merely his certification as a ‘sex offender’

under SORA. The claim is, therefore, not cognizable [under § 2254].” Petitioner’s reply [#8]

contends that the Court has jurisdiction over his claim since he was still in physical custody

(prison) serving his original sentence when he commenced the action. 12

           It is well settled that a habeas claim under § 2254 must satisfy the statute’s jurisdictional

“in custody” requirement. See, e.g., United States v. Rutigliano, 887 F.3d 98, 104 (2d Cir. 2018)

(“It is well established in our precedent that to secure § 225[4] review, a petitioner must satisfy

the jurisdictional “in custody” requirement of the statute.”) (citations and internal quotation marks

omitted); see also, Dhinsa v. Krueger, 917 F.3d 70, 79 (2d Cir. 2019) (“We have characterized

this statutory “custody” requirement as “jurisdictional,” and therefore mandatory and non-

waivable.”) (citing U.S. v. Rutigliano).

           In this regard, even where the petitioner is physically in custody, he cannot use a habeas

petition to challenge a non-custodial aspect of his sentence, such as the imposition of a fine or

restitution. See, e.g., United States v. Munson, No. 06CR143 (JGK), 2019 WL 188493, at *2

(S.D.N.Y. Jan. 14, 2019) (“A] habeas petition cannot be used as a vehicle to challenge non-

custodial components of a criminal sentence, such as restitution or forfeiture.”); see also, Vilar

v. United States, No. 05-CR-621 (RJS), 2019 WL 3537052, at *3, n. 2 (S.D.N.Y. Aug. 2, 2019)

(“Petitioner’s argument pertains solely to non-custodial aspects of Petitioners' sentences – a

challenge which is not cognizable on a motion for habeas relief.”); U.S. v. Rutigliano, 887 F.3d



12   Reply [#8] at pp. 1-2.

                                                     7
at 105 (Indicating that a defendant cannot avoid the prohibition on using a habeas petition to

challenge non-custodial components of a sentence merely by “challenging both the custodial

and noncustodial parts of his sentence” in the same petition.).

        Whether an aspect of a sentence is custodial or noncustodial for purposes of this

jurisdictional inquiry depends upon the extent to which it restricts the Petitioner/Defendant’s

liberty. The Second Circuit has indicated that even a fine or restitution order could theoretically

amount to a “custodial” aspect of a sentence under circumstances “imposing such a severe

restraint on individual liberty as to equate to custody,” though such situations “will likely be rare.”

U.S. v. Rutigliano, 887 F.3d at 106. The Second Circuit has generally explained the test in this

regard to be as follows:

        [A] petitioner may satisfy the “in custody” requirement of the federal habeas
        statutes by showing that he is subject to a significant restraint upon his physical
        liberty not shared by the public generally. This does not mean that every aspect
        of a sentence not shared by the general public equates to custody for purposes of
        § 2254 or § 2255 review. Rather, the challenged condition must impose a severe
        restraint on individual liberty or the imminent threat of such a restraint. Thus, the
        Supreme Court has recognized parole to constitute a sufficiently severe restraint
        on individual liberty to keep a defendant in the state's “custody” as that word is
        used in the federal habeas statutes. See Jones v. Cunningham, 371 U.S. at 243,
        83 S.Ct. 373. But a sentence of conditional discharge may or may not so severely
        restrain liberty as to equate to custody depending on whether it requires a
        defendant's physical presence at particular times and locations, both for
        community service and court appearances, or only his refrainment from certain
        conduct, such as contact with a specified person.

United States v. Rutigliano, 887 F.3d at 105–06 (citations and internal quotation marks omitted).

        Applying these principles, it is clear that the instant petition relates to a non-custodial

aspect of Petitioner’s sentence.         13   The sex-offender certification that occurs at sentencing


13 According to the New York Court of Appeals, the “initial certification as a sex offender by the trial court upon
conviction,” under Correction Law § 168-d “comprises part of a sentence.” People v. Smith, 15 N.Y.3d 669, 675,
n. 2, 917 N.Y.S.2d 614, 617, n. 2 (2010).

                                                          8
pursuant to Correction Law § 168-d imposes no restriction on a defendant’s liberty. Rather, such

certification is merely a judicial pronouncement of the fact that a defendant has been convicted

of a sex crime under SORA. 14 See, People v. Hernandez, 93 N.Y.2d 261, 268, 711 N.E.2d 972,

975 (1999) (“The mandatory SORA certification is effected by operation of law upon conviction

and is pronounced at sentence.”) Yunus v. Robinson, No. 17-CV-5839 (AJN), 2019 WL 168544,

at *5 (S.D.N.Y. Jan. 11, 2019) (Finding that a petitioner’s “sex offender status was automatic

under SORA as a function of his conviction.”). 15 Indeed, § 168-d(a) expressly states that a

defendant convicted of a sex crime is subject to “obligations” under SORA even if the trial court

fails to make the required certification. 16

        Although Petitioner maintains that his claim is cognizable, he has neither argued nor

shown that a § 168-d certification amounts to a “custodial” aspect of a sentence. That is, he has

not demonstrated that such certification imposes “a significant restraint on his physical liberty

not shared by the public generally.” Instead, as already mentioned Petitioner merely argues that

he meets the jurisdictional “custody” requirement due to the fact that he was still serving his

prison sentence when he commenced this action. 17 However, as already discussed the fact that



14 Petitioner is not here challenging his offender-level designation or the resulting reporting requirements.
However, even as to reporting requirements and other consequences resulting from conviction of a sex crime,
courts have typically found that they do not amount to custodial aspects of a sentence. See, Fowler v. Fischer,
No. 18CIV2769ERHBP, 2019 WL 2551766, at *3 (S.D.N.Y. May 30, 2019) (“Six Circuit Courts of Appeal have
considered the specific issue of whether the registration and related requirements imposed pursuant to sex
offender registration statutes satisfy the ‘in custody’ requirement. The Court of Appeals for the Second Circuit has
yet to reach the issue. With the exception of a single decision recently issued by the Court of Appeals for the
Third Circuit, these cases have uniformly held that the registration and related requirements of these statutes do
not satisfy the ‘in custody’ requirement.”), report and recommendation adopted, No. 18CIV2769ERHBP, 2019 WL
2544472 (S.D.N.Y. June 20, 2019).
15 Appeal withdrawn sub nom. Yunus v. Lewis-Robinson, No. 19-382, 2019 WL 3814554 (2d Cir. May 15, 2019).

To the extent that Petitioner disputes this point in his reply, his argument is untimely, as discussed below, and in
any event it is refuted by the above-quoted language which clearly indicates that persons convicted of the
enumerated crimes “shall” be certified as sex offenders.
16 See, id. (“Failure to include the certification in the order of commitment or the judgment of conviction shall not

relieve a sex offender of the obligations imposed by this article.”).
17 Reply [#8] at pp. 1-2 (“Petitioner is currently in State custody . . . Petitioner has not completed the maximum

term of his sentence, which expires in 2020.”).

                                                          9
Petitioner was actually in physical custody when he filed the habeas petition does not grant this

Court jurisdiction to consider a habeas challenge to a non-custodial aspect of his sentence.

       Further, the trial court’s failure to contemporaneously make the required certification

under Correction Law § 168-d does not by itself create a cognizable habeas claim since it merely

pertains to a state-law sentencing rule. See, e.g., King v. Capra, No. 15-CV-7403 (ENV)(LB),

2019 WL 1900847, at *4 (E.D.N.Y. Apr. 29, 2019) (“First off, claims for violations of state law are

not cognizable on federal habeas review, which concerns violations of ‘the Constitution or laws

or treaties of the United States.’ 28 U.S.C. § 2254(a); see also Pulley v. Harris, 465 U.S. 37, 41,

104 S. Ct. 871, 79 L.Ed. 2d 29 (1984) (“A federal court may not issue the writ on the basis of a

perceived error of state law.”).”

       In sum, the Court lacks jurisdiction over Petitioner’s claim. Accordingly, the petition is

dismissed.

       The Petition Also Lacks Merit

       Even assuming arguendo that the Court had jurisdiction over Petitioner’s claim, the

petition fails to state a due process claim. In this regard the Court liberally construes the Petition

as stating a delay-of-sentencing due process claim. That is, as Petitioner argued before the

Appellate Division Fourth Department, he maintains here that the trial court could have re-

sentenced him and made the necessary certification under § 168-d, but for the unreasonable

delay that ensued. In particular, Petitioner maintains that the 14-year delay violated his due

process rights and prejudiced him specifically insofar as he was unable to challenge the

certification (that should have occurred, but which did not) as part of his direct appeal of his

conviction. However, the Court disagrees.

       The applicable law concerning due process claims based on a delay in sentencing or re-

sentencing is clear:

                                                 10
       The Due Process Clause of the Fifth Amendment has a limited role to play in
       protecting against oppressive delay. A delay in criminal proceedings that violates
       those fundamental conceptions of justice which lie at the base of our civil and
       political institutions, and which define the community's sense of fair play and
       decency, can, depending on the circumstances, constitute a violation of the Due
       Process Clause.
                                                ***
       In order to determine whether a defendant has been deprived of his due process
       right to a prompt sentencing, we must consider [1] the reasons for the delay as
       well as [2] the prejudice to the accused. Under this test, prejudice is necessary
       but not sufficient to prove a due process violation. Instead, a defendant must show
       both prejudice and an unjustified reason for the delay in order to prove a due
       process violation. These considerations, moreover, are not independent prongs
       of a two-part test to be evaluated in isolation from each other. Rather, they are
       related factors to be weighed in light of each other and the surrounding
       circumstances.

U.S. v. Ray, 578 F.3d 184, 199-200 (2d Cir. 2009) (citations and internal quotation marks

omitted).

       When considering the “reasons for the delay” under the foregoing test, courts must keep

in mind that,

       while deliberate delay to hamper the defense weighs heavily against the
       prosecution[, m]ore neutral reasons such as negligence or overcrowded courts
       weigh less heavily but nevertheless should be considered since the ultimate
       responsibility for such circumstances must rest with the government rather than
       with the defendant.

U.S. v. Ray, 578 F.3d at 200. At the same time, where a petitioner/defendant seeks to

have his conviction vacated based on the delay in sentencing or re-sentencing, his failure

to request such sentencing or re-sentencing weighs heavily against him. U.S. v. Ray, 578

F.3d at 200.

       As for establishing “prejudice” under the applicable test, petitioners/defendants

face a difficult hurdle, since “[t]o prove a due process violation as a result of a sentencing


                                                 11
delay, the prejudice claimed by the defendant, absent extraordinary circumstances, must

be substantial and demonstrable.” U.S. v. Ray, 578 F.3d at 200. With regard to the

balancing of these factors, the Second Circuit has observed that “[e]ven substantial

delays in sentencing do not in all circumstances amount to a due process violation,

especially when a defendant has not requested timely sentencing and is unable to

establish [significant] prejudice[.]” United States v. Ray, 578 F.3d at 202.

       Applying these factors in the instant case, the Court first finds that the delay here

was caused by simple negligence. There is no suggestion that the delay in this case was

caused by any intentional wrongdoing.          Rather, at sentencing the trial court, the

prosecution and the defense apparently overlooked the certification requirement in

Correction Law § 168-d. Nevertheless, the trial court and the prosecution are ultimately

responsible for the delay in failing to have Petitioner certified as a sex offender at the time

of sentencing as required by § 168-d. Although, Plaintiff never requested re-sentencing

or raised the issue until he attempted to use the sentencing error to have the sex-offender

designation hearing dismissed for lack of jurisdiction.

       As for prejudice, the Court finds that Petitioner has not demonstrated any prejudice

flowing from the delay, let alone any “substantial and demonstrable” prejudice. In this

regard, Petitioner merely alleges that the trial court’s failure to comply with § 168-d at

sentencing, and the ensuing delay (in failing to re-sentence him), prejudiced him insofar

as it prevented him from challenging such certification as part of his direct appeal. In

other words, Petitioner’s argument is, “If the trial court had certified me as a sex offender,

I could have challenged that certification on appeal, but since the trial court did not certify




                                                  12
me as a sex offender, I was unable to raise the issue on appeal.” However, this argument

lacks merit.

        To begin with, the trial court’s failure to comply with § 168-d was a matter of record

which Petitioner could have raised on direct appeal. Cf., Daniels v. Stalone, No. 1:14-CV-

00219-MAT, 2017 WL 2931256, at *2 (W.D.N.Y. July 10, 2017) (“To properly exhaust a

claim that relies on errors or omissions that are clear on the face of the record of the

petitioner’s trial or pretrial proceedings, the petitioner must raise it on direct appeal to the

Appellate Division and then seek leave to appeal to the New York Court of Appeals.”).

Beyond that, Petitioner has not identified any true prejudice in being “denied” the ability

to raise such an argument on direct appeal, since he has not identified any legitimate

theory under which he should not have been certified as a sex offender. Rather, it is clear

that he is a sex offender as defined by SORA, based on his conviction. The loss of an

opportunity to raise a baseless argument on appeal is not “substantial and demonstrable

prejudice.”18

        Accordingly, for all the foregoing reasons Petitioner’s delay-in-re-sentencing due

process argument lacks merit.

        To the Extent Petitioner is Attempting to Assert a New Claim
        in His Reply, it is Denied

        As mentioned earlier Petitioner may be attempting to assert a new claim in his

reply, which is that he does not actually qualify as a sex offender. To the extent Petitioner

is attempting to make that argument the Court deems it to have been forfeited, since he

did not raise it initially in his Petition and Respondent never had an opportunity to address


18Moreover, when Petitioner did appeal County Court’s determination that he was a Level 1 sex offender, he did
so solely based on a jurisdictional argument; he did not argue that he was not actually a sex offender under
SORA.

                                                      13
it. See, Cruz v. Hallenbeck, No. 16-CV-9014 (JGK), 2018 WL 2290695, at *4 (S.D.N.Y.

May 18, 2018) (“As an initial matter, this argument was raised for the first time on reply

and therefore was forfeited.”), certificate of appealability denied, No. 18-1662, 2018 WL

6264557 (2d Cir. Oct. 17, 2018), cert. denied, 139 S. Ct. 1211, 203 L. Ed. 2d 234 (2019).

Indeed, the argument is inconsistent with the position that Petitioner took both in the

Petition and before the state courts. Alternatively, the argument is unexhausted, and also

lacks merit for the reasons already discussed.

                                          CONCLUSION

       The application under 28 U.S.C. § 2254 is denied. The Clerk of the Court is directed to

close this case. Pursuant to 28 U.S.C. § 2253, the Court declines to issue a certificate of

appealability, since Petitioner has not made a substantial showing of the denial of a constitutional

right. The Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

Order would not be taken in good faith and leave to appeal to the Court of Appeals as a poor

person is denied. Coppedge v. United States, 369 U.S. 438 (1962). Further requests to proceed

on appeal in forma pauperis should be directed on motion to the United States Court of Appeals

for the Second Circuit in accordance with Rule 24 of the Federal Rules of Appellate Procedure.

       So Ordered.

Dated: Rochester, New York
       December 4, 2019

                                          ENTER:


                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                                 14
